 


109 HR 3538 IH: South Maui Coastal Preservation Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3538 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Case introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To direct the Secretary of the Interior to study the suitability and feasibility of designating certain lands along the southern coast of Maui, Hawaii, as a unit of the National Park System. 
 
 
1.South Maui coastal study 
(a)Short titleThis Act may be cited as the South Maui Coastal Preservation Act of 2005. 
(b)Study 
(1)In generalThe Secretary of the Interior shall complete a study to determine the suitability and feasibility of designating certain lands located on the southern coast of Maui, Hawaii, as a National Seashore, National Recreation Area, National Monument, National Preserve, or other unit of the National Park System. 
(2)Study areaThe study area shall extend generally from and including the Ahihi-Kinau Natural Area Reserve to Kanaloa Point. 
(3)Applicability of other lawParagraphs (2) and (3) of section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)(2) and (3); commonly known as the National Park System General Authorities Act) shall apply to the study. 
(4)ConsultationThe study shall include an assessment of the possibility of transferring some or all of the State lands in the study area to the Federal Government based on consultations with the State of Hawaii. 
(c)ReportNot later than 18 months after funds are made available for this section, the Secretary of the Interior shall transmit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the conclusions of the study required by subsection (b). 
 
